Citation Nr: 0821700	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-01 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
August 1969.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO) which granted service connection for PTSD 
and assigned a 30 percent evaluation effective August 27, 
2002.  

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in November 2006; the 
hearing transcript has been associated with the claims file.  


FINDING OF FACT

The veteran's PTSD symptoms are shown to result in 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.1- 4.14, 4.125-4.130, Diagnostic 
Code 9411 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a September 2002 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA in effect asked 
the veteran to provide any evidence that pertains to his 
claim.  

An April 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In that regard, the 
September 2002 letter addressed the veteran's original 
application for service connection.  In January 2005, the RO 
awarded service connection for PTSD and assigned a 30 percent 
evaluation, effective the date of the claim.  Therefore, the 
September 2002 letter served its purpose in providing VCAA 
notice and its application is no longer required because the 
original claim has been "substantiated."  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran's service medical records, VA treatment records, 
Vet Center treatment records, VA examinations, and a Board 
hearing transcript have been associated with the claims file.  
VA has provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Background and Evidence

The veteran has been followed at VA for PTSD and depression.  
VA treatment records reflect symptoms of depression, anxiety, 
irritability, sleep impairment, and self-isolation.  (See VA 
Treatment Records, July 2002 to February 2006.)  VA mental 
status examinations show that the veteran was oriented and 
his speech was clear, concise, and goal directed.  Id.  The 
veteran's mood was depressed; there were no signs of 
delusional or psychotic thinking; the veteran denied suicidal 
or homicidal ideation; and insight and judgment were good.  
Id.  VA treatment records show that most of the veteran's GAF 
scores ranged from 40 to 45.  Id.

In March 2003, the veteran had a lower GAF score of 35.  The 
veteran felt depressed and anxious.  The VA psychiatrist 
indicated that due to psychiatric illness, the veteran could 
not work 40 hours a week, 8 hours a day, with any 
consistency.  The veteran estimated that he would need 
frequent breaks, and reported that he could not tolerate 
factors creating anger, rejection, or stress.  In addition to 
work adversely affected by PTSD, the veteran's chronic 
hepatitis and its treatment would be a factor in limiting or 
stopping work.  With the exception of noted depression and 
anxiety, a mental status examination was within normal 
limits.  

An April 2003 VA examination included a review of the claims 
file and a 90 minute interview.  The veteran presented as 
both dysphoric and depressed.  He complained of both physical 
and psychological health problems.  He appeared to want to 
make the point that his PTSD symptoms were of a severe 
nature.  The veteran was being seen at the VA medical center 
and at the Des Moines Vet Center.  He had been unemployed 
since March 2002.  The examiner noted findings from the March 
2003 VA psychiatric treatment report; the veteran stated that 
his ability to work was adversely affected by his PTSD, but 
also by chronic hepatitis.  The examiner noted that the 
veteran showed mostly normal-limits behavioral indicators 
with the exception of being both anxious and depressed at the 
time of the March 2003 evaluation.  The veteran lived alone.  
He kept the house for himself, did chores, and took care of 
himself.   He saw his 12-year-old and 13-year-old children 
for visitation.  He did have some friends and ate meals at 
his friends' houses fairly often.  He had a goal of 
maintaining relationships and kept up with his friends though 
email.  The veteran identified himself as someone who 
isolated and described himself as being angry and moody.  He 
described problems with sleep and passive thoughts of 
suicidal ideation.  He did not indicate any suicidal thoughts 
at the time of the examination.  He also reported trouble 
with concentration, and low moods with crying spells.  

On objective examination, the veteran's manner was dysphoric 
with some anxiety.  His speech was logical and related with 
no indication of hallucinations, delusions, or formal thought 
disorder.  There was, however, some tendency to ramble and 
over elaborate some points.  No obsessions or compulsions 
were noted.  The veteran was oriented with adequate memory 
and concentration.  Sleep disturbance was moderate.  The 
examiner stated that the veteran met the criteria for a 
diagnosis of PTSD, but also appeared to suffer from a later-
arising depressive disorder, which accounted for some of the 
social and industrial impairment shown, as did his history of 
drug and alcohol abuse and cluster-B related behavior.  The 
examiner also noted increased health problems, and employment 
and financial problems.  He stated that the veteran's 
depression appeared to be strongly related to these later-
arising issues.  The examiner stated that his assigned GAF 
score was intended to reflect all social and industrial 
impairment shown due to mental disorders, and stated that 
only one-half of the total was directly caused by his PTSD.  
The veteran was assigned a GAF of 48.  

A January 2005 neuropsychological evaluation indicated that 
the veteran had a history of nonservice-connected head 
injuries.  Cognitive testing showed that there was some 
difficulty for him with forming new memories, and he showed 
moderate problems establishing and switching cognitive set.  
The veteran admitted to moderate to severe symptoms of 
depression on the Zung Depression scale.  He denied any plans 
for suicide but indicated that he sometimes thought that 
others would be better off if he were dead.  His MMPI 2 
results suggested that he might have been exaggerating the 
extent of his current pathology, or that he might be in acute 
stress in his life.  His clinical scales suggested  that the 
was experiencing extreme anxiety, paranoid thinking, 
excessive and unproductive energy levels, depression, and a 
tendency to somatisize to deal with stress.   The 
neuropsychological evaluation indicated that the veteran's 
cognitive deficits appeared consistent with frontal and 
temporal lobe injuries creating problems with mental 
flexibility and memory.  There appeared to be a mild memory 
problem.  The veteran had a GAF score of 55.

In a June 2005 letter, the veteran's private doctor stated 
that the veteran's depression and anxiety were components of 
his PTSD and were not a separate diagnosis.  He felt that the 
veteran's 30 percent disability rating underrepresented his 
actual status.  

A December 2005 VA examination included a 60 minute 
interview.  The examiner reviewed the veteran's history and 
claims file.  The examiner noted that the veteran has been 
divorced four times.  He continued to be seen at the VA 
Mental Hygiene Clinic and continued go to the Vet Center.  He 
was taking Valium and Adderal.  The veteran reported some 
depression.  He reported that he was working on issues having 
to do with reconciling with his family from whom he became 
alienated.  The examiner also noted results from 
neuropsychological testing.

The veteran lived alone with his pets, and did house work, 
yard work, grocery shopping, and cooking.  He planed to join 
a veteran's group but had not done so yet.  The examiner 
stated that he was friends with a neighbor, evidently a 
girlfriend, and reported that he joined some of her social 
activities.  The veteran was trying to increase contact with 
his children.  He reported averaging 4 to 5 hours of sleep 
per night.  He indicated that he was isolative, and did not 
like to be around people.  On the other hand, the examiner 
stated that the veteran seemed to be setting goals and 
working in the direction of getting more socially connected.  
The veteran reported having near daily thoughts of suicide.  
The examiner noted that this was slightly at variance with 
what he told other providers.  

On objective examination, the examiner stated that the 
veteran's manner could be described as slightly dramatic, 
emphasizing the severity of his problems.  His speech was 
logical and related with no indication of hallucinations, 
delusions, or formal thought disorder.  There were no 
obsessions, compulsions, flight of ideas, or loosening of 
associations.  The veteran was oriented with adequate memory 
and concentration.  The veteran's diagnosed mild cognitive 
impairment was noted.   Sleep disturbance was indicated as 
significant.  

The examiner stated in summary that the veteran's contacts 
with providers did not seem to support the notion of a 
significant increase in impairment associated with his PTSD.  
He continued to meet the criteria, but the symptoms and 
impairment appeared about the same was what was seen at the 
last examination.  The veteran had been making more social 
contacts and appeared to be working effectively on his issues 
though his counseling at the Vet Center.  The examiner opined 
that the veteran's depressive disorder appeared to be a 
separate, later arising issue, not likely to be regarded as 
service-connected.  GAF scores from different providers 
generally do not suggest that the veteran was severely 
impaired due to mental disorders, even if a cognitive problem 
was included.  The examiner stated that it did not appear 
that the veteran was totally unemployable solely due to his 
mental disorders, but rather the overall impairment reflected 
by his GAF score below contributed to his unemployability.  
The examiner stated that this impairment could be 
characterized as moderate, noting that the veteran would have 
more difficulty than the average person in applying himself 
consistently, being around other people, accepting 
supervision, being well rested, and being able to retain and 
follow instructions.  The veteran was diagnosed with PTSD; 
depressive disorder, not otherwise specified; and cognitive 
disorder, not otherwise specified.  He had a GAF score of 48.  

The veteran was also seen at the Vet Center for PTSD.  An 
April 2003 letter from the veteran's counselor at the Vet 
center indicated that the veteran had symptoms of sleep 
disturbance, isolation, and trust issues, and that his PTSD 
symptoms caused personal distress, relationship conflicts, 
and instability with employment.  Progress notes from the Vet 
Center also reflect symptoms of depression and anxiety, 
problems with sleep, anger and irritability, relationship 
problems, and self isolation.  (See Vet Center Treatment 
Records, November 2002 to January 2005.)  The veteran had 
also reported having suicidal thoughts.  Id.  

In a June 2005 lay statement, M.A.F. stated that she had 
known the veteran for 15 years.  She reported that the 
veteran had symptoms of sleep disorder, avoidance of social 
situations, isolation, irritability, depression, and 
inability to maintain relationships evidenced by four failed 
marriages.  She noted that the veteran had been working to 
improve communication with his children.  She stated that the 
veteran's symptoms interfered with his ability to find or 
maintain employment.  

During the veteran's November 2006 video conference hearing, 
he indicated that he continued to be seen at VA and at the 
Vet Center for PTSD.  He indicated that he continued to have 
problems with PTSD including issues with anger and guilt.  He 
noted his past employment afforded him the opportunity to be 
alone and indicated that problems with his past marriages 
were related to his PTSD. 

C.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2007).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  The CAVC has held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  The Board has considered whether a staged 
rating is for consideration; however, the evidence of record 
does not establish distinct time periods where the veteran's 
service-connected disability results in symptoms that would 
warrant different ratings.

The veteran was assigned a 30 percent evaluation for PTSD 
under Diagnostic Code 9411.  A 30 percent rating is assigned 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2007). 

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent disability rating is assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability rating is assigned total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, or for the veteran's own occupation or name.  
Id.

In determining the level of impairment under 38 C.F.R. § 
4.130, a rating specialist is not restricted to the symptoms 
provided under the diagnostic code, and should consider all 
symptoms which affect occupational and social impairment, 
including those identified in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to those listed in that diagnostic code, the 
appropriate, equivalent rating is assigned.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scale 
scores ranging from 1 to 100, reflect "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995); See also Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  GAF scores from 71 to 80 reflect 
transient symptoms, if present, and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family arguments); resulting in no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind school work).  DSM-IV at 
46-47.  GAF scores from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Id.  GAF scores ranging from 51 
to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, 
inability to keep a job).  Id.  GAF scores ranging from 31 to 
40 reflect some impairment in reality testing or 
communication (e.g., speech which is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., a depressed patient who avoids friends, 
neglects family, and is unable to do work).  Id.  

In applying the above criteria, the Board notes that when it 
is not possible to separate the effects of the service-
connected disability from a nonservice-connected disability, 
such signs and symptoms shall be attributed to the service-
connected disability.  See 38 C.F.R. § 3.102 (2007); 
Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded 
from differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so.)

The Board finds that the veteran is entitled to a 50 percent 
evaluation for PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007).  The veteran's PTSD symptoms are shown to result 
in occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  See Id.  

VA treatment records, VA examination reports, and private 
treatment records show that the veteran's PTSD symptoms 
include depression and anxiety, irritability or anger control 
problems, sleep impairment, poor concentration, and some 
self-isolation or difficulty in establishing or maintaining 
social relationships.  With the exception of noted anxiety 
and depression, VA mental status examinations have been 
within normal limits.  

The Board notes that the veteran is shown to also have 
nonservice-connected depression and cluster B personality 
traits.  The Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See 38 C.F.R. § 3.102 
(2005); Mittleider v. West, 11 Vet. App. 181 (1998) citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  However, an 
April 2003 VA examination has indicated that only half of the 
veteran's assigned GAF score was attributable to PTSD.  While 
a December 2005 VA examiner also assigned a GAF score of 48, 
indicating serious symptoms or serious impairment in social 
and occupational functioning, the examiner stated that the 
veteran's impairment due to PTSD was only moderate.  See DSM-
IV at 46-47.  As such, the Board finds that the veteran's 
assigned GAF scores of 48 and GAF scores ranging from 40 to 
45, as noted in VA treatment reports, reflect a higher level 
of severity of impairment than indicated by his PTSD.  The 
Board finds that the veteran's PTSD symptomatology, as shown 
by objective medical evidence, provides the most probative 
evidence in determining the level of severity of the 
veteran's PTSD.  

The Board finds that a higher 70 percent evaluation is not 
warranted, where the veteran's PTSD does not result in 
occupational and social impairment, with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  
Medical evidence of record does not reflect symptoms 
described for a 70 percent evaluation.  Objective medical 
evidence indicates that the veteran's speech was within 
normal limits.  Medical evidence of record does not reflect 
obsessions, impaired impulse control, spatial disorientation, 
neglect of personal appearance, or difficulty in adapting to 
stressful circumstances.  The veteran has anxiety and 
depression, but it is not shown to affect the veteran's 
ability to function independently, appropriately, and 
effectively.  The veteran has been shown to have difficulties 
in maintaining effective relationships; but does not have an 
inability to establish and maintain effective relationships.  
On the contrary, the veteran is shown to have friends, some 
relationship with his family, and a December 2005 VA 
examination noted a relationship with a neighbor.  Although 
the veteran has indicated having some suicidal ideation, as 
described for a 70 percent evaluation for PTSD, the Board 
finds that the veteran's overall disability picture is most 
consistent with a 50 percent rating for PTSD.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2006).  

The Board notes that a March 2003 treatment report associated 
with VA treatment records indicates a higher level of 
disability than indicated by other VA and private treatment 
reports.  At that time, the psychiatrist stated that the 
veteran was unable to work; however, he attributed the 
veteran inability to work to his psychiatric illness 
generally, and not just to PTSD.  As noted in the veteran's 
VA treatment records, the veteran also has nonservice-
connected psychiatric and physical disabilities.  The April 
2003 VA examiner indicated that the veteran's ability to work 
was also affected by his physical disabilities, to include 
chronic hepatitis.  The veteran's GAF score during his April 
2003 VA examination indicates that his psychiatric disability 
was at a serious level, but the examiner noted that only half 
of this was to be attributed to PTSD.  A December 2005 VA 
examination indicates that the veteran's PTSD has not 
increased in severity since his April 2003 VA examination, 
and in contrast, appears to have improved.  The examiner 
found that the veteran was not totally unemployable solely 
due to his mental disorders. 

The Board has considered the veteran's lay statements and 
testimony in making this determination.  The veteran has 
reported symptomatology of depression, anxiety, irritability, 
anger, isolation, difficulty in family relations, and 
suicidal ideation.  The Board has given consideration to 
these reported symptoms in assigning a higher 50 percent 
evaluation.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  The Board notes, however, that VA examinations 
also show that the veteran's description of the severity of 
his symptomatology is not entirely consistent with that shown 
objectively.  The veteran has reported that he isolates; 
however, VA examinations note that the veteran has friends 
and relationships, and does interact socially on occasion.  
The veteran has also been working to improve his family 
relationships.  The veteran reported having daily suicidal 
thoughts at the time of his December 2005 VA examination; 
however, VA psychiatric treatment reports indicate that the 
veteran has denied having suicidal ideation.  Therefore, the 
Board has given more probative value to objective medical 
evidence in determining the severity of the veteran's PTSD 
symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")). 

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate. See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the veteran's disability has not been shown 
to cause marked interference with employment beyond that 
contemplated by the Schedule for Rating Disabilities, has not 
necessitated frequent periods of hospitalization, and has not 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
referral for an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

D. Conclusion

The Board concludes that the evidence supports a 50 percent 
rating for PTSD.


ORDER

A 50 percent rating, but no more, is granted for PTSD subject 
to the law and regulations governing the payment of monetary 
benefits.




____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


